MEMORANDUM OPINION


No. 04-05-00080-CR

Jeremy Shane LONGORIA,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 11, Bexar County, Texas
Trial Court No. 840900
Honorable Jo Ann S. De Hoyos, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   September 28, 2005

DISMISSED
            Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).

                                                                                    PER CURIAM


Do Not Publish